constituted an abuse of the writ as he raised claims new and different
                from those raised in his previous petition. 2 See NRS 34.810(1)(b)(2); NRS

                34.810(2). Appellant's petition was procedurally barred absent a
                demonstration of good cause and actual prejudice.       See NRS 34.726(1);

                NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the State specifically
                pleaded laches, appellant was required to overcome the rebuttable
                presumption of prejudice. NRS 34.800(2).
                            First, appellant claimed that he had good cause to overcome
                the procedural bars because the district court did not have jurisdiction to

                enter an amended judgment of conviction. Appellant claimed that this

                court had not yet issued the remittitur from the decision regarding the
                appeal of the denial of his post-conviction petition for a writ of habeas
                corpus which also included a limited remand to correct a clerical error in
                the judgment of conviction. This claim was previously raised and rejected

                by this court. Hermanski v. State, Docket No. 64951 (Order of Affirmance,
                June 12, 2014). Therefore, this claim was barred by the doctrine of law of
                the case. Hall v. State, 91 Nev. 314, 315-16, 535 P.2d 797, 78-79 (1975).
                            Second, appellant claimed that he had good cause to overcome
                the procedural bars because his attorney during his re-sentencing hearing


                      2Hermanski v. State, Docket No. 47011 (Order of Affirmance and
                Limited Remand to Correct Judgment of Conviction, July 13, 2006).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                recently argued in his own criminal case that he suffered diminished

                capacity because of a head injury he received in 1991. Appellant failed to

                demonstrate good cause. Appellant failed to demonstrate that his counsel

                actually suffered diminished capacity. Further, all of his ineffective-

                assistance-of-counsel arguments raised in the instant petition were

                rearguments of claims this court already rejected, and he failed to

                demonstrate how counsel's supposed diminished capacity would have

                affected our determination of those claims in his previous petition.    See

                Hermanski v. State, Docket No. 47011 (Order of Affirmance and Limited

                Remand to Correct Judgment of Conviction, July 13, 2006).

                            Finally, relying in part on Martinez v. Ryan, 566 U.S.     , 132

                S. Ct. 1309 (2012), appellant argued that he had good cause because he

                was not appointed counsel in the first post-conviction proceedings. We

                conclude that this argument lacked merit. The appointment of counsel

                was discretionary in the first post-conviction proceedings,      see NRS

                34.750(1), and appellant failed to demonstrate an abuse of discretion.

                Further, this court has recently held that Martinez does not apply to

                Nevada's statutory post-conviction procedures.   See Brown v. McDaniel,

                    Nev. , P.3d (Adv. Op. No. 60, August 7, 2014). Thus, the

                failure to appoint post-conviction counsel and the decisionS in Martinez

                would not provide good cause for this late and successive petition.




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A
                Therefore, the district court did not err in denying the petition as

                procedurally barred, and we
                           ORDER the judgment of the district court AF'FIRMED. 3




                                                  Hardesty

                                                            )0,74
                                                                                 J.
                                                  Douglas


                                                                             ,   J.
                                                 —C6a
                                                 Cherry




                      3Appellant also appeals the denial of his motion to reconsider.
                Because no statute or court rule permits an appeal from an order denying
                a motion to reconsider, we lack jurisdiction. Castillo v. State, 106 Nev.
                349, 352, 792 P.2d 1133, 1135 (1990).

                      We have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) I947A
                cc: Hon. Elissa F. Cadish, District Judge
                     Gregory Scott Hermanski
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   5
(0) 1947A